01ÿ33ÿÿÿ45678ÿ9
                       ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
(
  67ÿ0%16ÿ3%3ÿ,ÿ-ÿ7ÿ#ÿ7)66ÿ!!ÿ6&6ÿ"ÿ#)$%"ÿ8"ÿÿ
                                                                6ÿ$!&ÿ&'#
                                                                            "ÿ#($(ÿ7$6"#%ÿ$,6-%ÿ"ÿ66ÿ06)$%ÿ$6#"ÿ1
                                                                           '/
 ()(!6ÿ&ÿ$"#"$*ÿ"6ÿ7ÿ%46"ÿ!66"8ÿÿÿ5677ÿ9:6;<=>;9?:6ÿ?:ÿ:7@;ÿABC7ÿ?Dÿ;E96ÿD?<FGH
                                                                                                                               6ÿ$6&6(6#$6ÿ6$ÿ&ÿÿ"!)6(ÿ(2$
                                                                                                                                                               6'6
                                                                                                                                                                 
                                                                                                                                                                 "6$ÿ"1ÿ""#6"6ÿ&!ÿ$$ÿ*1ÿ6#($"%6ÿ',
                                                                                                                                                                   %                                 !667ÿ63ÿ&3ÿ(/ÿ6!ÿ#%6+$)*!6ÿ%ÿÿ&"ÿ"66ÿ(ÿ)#!(66ÿ!&ÿÿ#"!ÿ66ÿ1
                                                                                                                                                                                                                                                                              +)646%ÿÿ,&ÿ-1
                                                                                                                                                                                                                                                                                             ÿ#)./
                                                                                                                                                                                                                                                                                                  ÿ&ÿ60ÿ"6(6"ÿ#!
                                                                                                                                                                                                                                                                                                  "
                                                                                                                                                                                                                                                                                                  ÿ
IJKLMNOPP                                                                                                                                                      QPOQNO
º»¼º½ÿ¿À¼ÁÁÂÃÄ                                                                                                                                                   ÄÂ×çèÁÿéçÅº»èÁÁâÿ¿ÍÂÍéÍÿÅÃÂ×Ú¿ÀÃÅÕÿç×ºÍâÿ¿ÍÂÍéÍÿÁÀÎçÚÅçºÚÿ
                                                                                                                                                                 ÚèÃêçºèÚÕÿç×ºâÿ¿ÍÂÍéÍÿÅÃÂ×Ú¿ÀÃÅÂÅçÀ×ÿÚèÃêçºèÚÕÿç×ºÍ
     JRLÿÿÿ1)$"-ÿ&ÿ56!%6$6ÿ&ÿS!"ÿT!"6%ÿU#$"&& ÅÆÇÈÉ                                                                                                     1)$"-ÿ&ÿ56!%6$6ÿ&ÿS!"ÿT!"6%ÿV6&6$%#$" ÁÆÓÊÿºÓëÊØÌÕÿìËÓÏÐíÈ
                                                 57@>7A;ÿ9:ÿ=G6GÿAWB9:;9DDÿ>B676H                                                                                                               59:ÿ=G6GÿAWB9:;9DDÿ>B676ÿ?:WXH
                                                                                                                                                                     YZ[\ `[ÿ     ]YÿT^YVÿ
                                                                                                                                                                                           1ZYV[_Y^]     ZYÿ1^1[1/ÿ21[ÿ`[ÿTZ1^]ZYÿZSÿ
                                                                                                                                                                                        5^1ÿZSÿT^YVÿ]YaZTa[V8
                                                                                                                                                                        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
     JbLÿÿÿ^""$6-!ÿ5Dcdeÿ:feghÿBiidgjjhÿfkiÿ;glgmnokgÿ:peqgdH                                                                                                       ÿ^""$6-!ÿ59rÿskotkH
ÂÊÊÆÉËÆÌÿ»ÍÿÄÆÎÈÏÐÉÑÿÄÆÎÈÏÐÉÿÒÿÃÓÔÆÏÉÕÿÁÁºÑÿÅÖÓÿ×ÓÏØÙÿÅÖÆÊØÐÆØÙÿ
ÚØÏÆÆØÕÿÚØÆÍÿÛÜÝÜÕÿÞÐÏßÐÊÔÙÈßÕÿÂÁÿÝàáÜÝâÿÅÆËÆãÙÓÊÆäÿáÜàÑààåÑæÜÜÜ
IÿÿuNÿPÿvwQOÿ5Alfxgÿfkÿy@zÿckÿ?kgÿ{o|ÿ?kl}H                                                                                     Iÿÿ5~OMÿPÿMOMNÿMNÿ5Alfxgÿfkÿy@zÿckÿ?kgÿ{o|ÿrodÿAlfckcrr
                                                                                                                                                       Dodÿcgdjc}ÿ>fjgjÿ?kl}H ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿfkiÿ?kgÿ{o|ÿrodÿgrgkifkHÿ
 ÿÿ2818ÿ76$'6$"                                         ÿS6%6#ÿ)6!"$              ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿMP ÿÿÿQP            ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿMP ÿÿÿQP
       U#$"&&                                                 5=G6GÿCogdkegkÿ:oÿfÿAfd}H
                                                                                            1"6$ÿ&ÿ!ÿ1"#"6                                 ÿ ]$(#"6%ÿodÿU$(#ÿU#6  3  3
                                                                                                                                                                ÿÿÿÿ&ÿ)!$6!!ÿ]$ÿ!ÿ1"#"6
 ÿÿ2818ÿ76$'6$"               3 ÿV76!"-                                              1"6$ÿ&ÿ^$"6ÿ1"#"6    ÿ ]$(#"6%ÿfkiÿU$(#ÿU#6    
         V6&6$%#$"                           59kicxfgÿ>ccgkjncmÿorÿAfdcgjÿckÿ9geÿ999H                                                                          &ÿ)!$6!!ÿ]$ÿ^$"6ÿ1"#"6
                                                                                            1"6$ÿÿ1),6"ÿ&ÿ#                                ÿ S6*$ÿY#"$                                                        
 

                                                                                            ÿÿÿÿS6*$ÿ1)$"-
IÿÿONwÿ
         ON
                    Pÿwÿ5Alfxgÿfkÿy@zÿckÿ?kgÿ{o|ÿ    ?kl}H
                                                                                                PPwMON
                                                                                                                                                        14ÿ66ÿ&\ÿY#")6ÿ&ÿ1)"ÿ1%6ÿV6!("$!8
                                                                                                                                                           uNOwM                                    ÿNw
 9ÿ]$!)#$6                 ÿÿÿÿÿMONÿOvw ÿÿÿÿÿÿMONÿOvw  
ÿV)*ÿ56#"6%ÿ16)6  3ÿ^((6#ÿÿ211ÿ  ÿS#!6ÿ1#'!ÿ^"
 9ÿ_#$6                    9ÿ^(#$6                        
ÿU6!$#ÿ]$)-ÿÿ               ÿÿ&ÿU(6"-ÿÿ211ÿ  3ÿ"%#.#                                                   
ÿ)ÿ#'ÿ4ÿ211ÿ
 9ÿ_6ÿ^"                ÿ^(#$6ÿU%)"                       ÿÿU%)"ÿT#,"-  
39ÿZ"6                                                   ÿÿÿ211ÿ                                     ÿÿ34#
 39ÿY6*"#,6ÿ]$!")'6$"              ÿÿT#,"-                
ÿ`6#"ÿ1#6                                                                                                             399ÿ1"#"6ÿ56#(("$'6$"
 9ÿ5676-ÿ&ÿZ76(#-'6$" 9ÿ^!!#)"/ÿT,6ÿ                        ÿU#'#6)"#                                                             MMÿ  39ÿ^$"")!"
     ÿÿ[$&6'6$"ÿ&ÿ0)%*'6$" ÿÿ1#$%6                                  ÿU6!$#ÿ]$)-                                                           9ÿ1(-*"!                                39ÿ#$4!ÿ#$%ÿ#$4$*
 ÿ_6%#6ÿ^"              9ÿS6%6#ÿ['(-6!                     ÿU%)"ÿT#,"-                                                        9ÿU#"6$"                                   39ÿ1''66
 ÿ5676-ÿ&ÿV6&#)"6%              ÿÿT#,"-                
ÿ^!,6!"!ÿU6!$#                                                          ÿU#"6$"ÿÿ^,,67#"6%  3
9ÿV6("#"$
     ÿ1")%6$"ÿT#$!            39ÿ_#$6                                ÿÿ]$)-ÿU%)"                                                            ÿÿÿÿÿÿÿY6.ÿV)*ÿ^((#"$  39ÿ5#46"66ÿ]$&)6$6%ÿ#$%
     ÿ4[0)%6!ÿa6"6#$!       3ÿ_#$6ÿU%)"                         ÿÿT#,"-                                                              39ÿ#%6'#4                                            ÿ1 )("ÿZ*#$#"$!
 ÿ5676-ÿ&ÿZ76(#-'6$"             ÿÿT#,"-                ÿÿMONÿMM                           Nu                             Nÿw                              39ÿ1$!)'6ÿ16%"
     ÿ&ÿa6"6#$!ÿ6$6&"! 9ÿ_"ÿa66                       9ÿZ"6ÿS#)%            9ÿS#ÿT#,ÿ1"#$%#%!  
ÿ`]^ÿ43&&                                                          339ÿ1#,61#"ÿa
 
9ÿ1"4%6!ÿ1)"!       ÿ_"ÿa66                   ÿ)"ÿ$ÿT6$%$*                ÿÿ^"                                      
ÿ#4ÿT)$*ÿ43                         9ÿ16)"6!1''%"6!
 39ÿZ"6ÿ1$"#"                      ÿU%)"ÿT#,"-  9ÿZ"6ÿU6!$#  9ÿT#,_#$#*6'6$"  
ÿV]1V]ÿ4394*                                                                               ÿÿ[0#$*6
 3ÿ1$"#"ÿU%)"ÿT#,"- 
9ÿZ"6ÿU6!$#                         ÿU(6"-ÿV#'#*6                ÿÿ56#"$!                                
3ÿ11]Vÿ"6ÿa]                           39ÿZ"6ÿ1"#")"-ÿ^"$!
 3
ÿS#$!6                          ÿ]$)-                     ÿU(6"-ÿV#'#*6  39ÿ5#.#-ÿT#,ÿ^"  
ÿ51]ÿ4394*                                                                 3ÿ^*)")#ÿ^"!
                               
ÿU6!$#ÿ]$)-ÿ                      ÿU%)"ÿT#,"- ÿS#'-ÿ#$%ÿ_6%#                                                                              3ÿ[$7$'6$"#ÿ_#""6!
                                        ÿ_6%#ÿ_#(#"6                                            ÿÿT6#76ÿ^"                                                                              3ÿS66%'ÿ&ÿ]$&'#"$
     ÿNÿMM                 ÿÿÿÿ               ÿÿMOÿMO  39ÿZ"6ÿT#,ÿT"*#"$                                   PQNÿNÿw                                     ÿÿ^"
 9ÿT#$%ÿ1$%6'$#"$        339ÿZ"6ÿ17ÿ5*"! KRKÿ                         3ÿ['(-66ÿ56"6'6$"  9ÿ#06!ÿ42818ÿU#$"&&  3
ÿ^,"#"$
 9ÿS6!)6                33ÿa"$*                         3
ÿ^6$ÿV6"#$66                 ÿ]$'6ÿ16)"-ÿ^"                               ÿÿÿV6&6$%#$"                         33ÿ^%'$!"#"76ÿU6%)6
 9ÿ56$"ÿT6#!6ÿÿ[6"'6$" 33ÿ['(-'6$"                       9ÿ_"$!ÿ"ÿa##"6                                                         ÿ]51%ÿU#"-                                      ÿ^"5676.ÿÿ^((6#ÿ&
 39ÿ"!ÿ"ÿT#$%             33ÿ`)!$*                             ÿ16$"6$6                                                                       ÿÿ
ÿ211ÿ
93                                    ÿ^*6$-ÿV6!$
 3ÿ"ÿU%)"ÿT#,"-              ÿ^''%#"$!  9ÿ6$6#                                                                                                                            39ÿ1$!"")"$#"-ÿ&
 39ÿ^ÿZ"6ÿ56#ÿU(6"- 33ÿ^'68ÿ.V!#,"6!ÿ ÿV6#"ÿU6$#"-                                 NO                                                                                      ÿ1"#"6ÿ1"#")"6!
                                        ÿ['(-'6$"                    ¡                 3
ÿY#")##"$ÿ^((#"$
                               33
ÿ^'68ÿ.V!#,"6!ÿ 39ÿ_#$%#')!ÿÿZ"6  3
ÿZ"6ÿ]''*#"$
                                        ÿZ"6                      9ÿ17ÿ5*"!             ÿÿÿÿÿÿÿ^"$!
                               33ÿ[%)#"$                      ÿU!$ÿ1$%"$
                                                                   
9ÿ17ÿV6"#$66ÿ
                                                                         ÿ1$%"$!ÿ&ÿ
                                                                         ÿ1$&$6'6$"
IÿÿOÿ5Alfxgÿfkÿy@zÿckÿ?kgÿ{o|ÿ?kl}H
 UZ*6$6#%$* 56
                      1"#' 76%)ÿ&"'  ÿ 56
                         "6ÿ1                        ^('#
                                                         (6$#%"66%ÿ1
                                                                     ÿ&)'"  356
                                                                                56$(!6"$#"66%%ÿ ÿ^$              6%!ÿ"&'" ÿ
 _)
                                                                                                             #$"!&66ÿV                 T
                                                                                                                                           "*"#%"!"$ÿ" 
                                                                                                                                                               ÿÿÿÿÿT
                                                                                                                                                                  ÿ  _)
                                                                                                                                                                      "*"#%"!"$ÿÿ"ÿÿÿÿÿÿÿÿ
                                                                                                                                                                       
                                                                                                          5jmgxcr}H                       #$!&6                ÿÿÿV6"ÿS6
                              1"6ÿ"6ÿ2818ÿ17ÿ1"#")"6ÿ)$%6ÿ.ÿ-)ÿ#6ÿ&$*ÿ¢£¤ÿ¦¤§ÿ¨©§ªÿ«¬­©®¯©¨§©¤¦°±ÿ®§°§¬§ª®ÿ¬¦±ª®®ÿ¯©²ª­®©§³H\
IÿÿNwÿPÿNO ÿáå6ÿ¼Í         ÚÍºÍÿÛÝÝáÑÄÐîÆÏÉÐØÌ
                                    &ÿ%6!("$ÿ&ÿ#)!6\
                               ×ÆÔËÐÔÆÊïÆÿÈÊíÿÏÆïðËÆÉÉÊÆÉÉÿïÈëÉÐÊÔÿÈëØÓßÓñÐËÆÿïÏÈÉÙ
Iÿÿ´wQÿO  1`[1µÿ                  ]Sÿ`]1ÿ]1ÿ^ÿNÿNO QNOQÿ¶                                                   1`[1µÿ·[1ÿ$-ÿ&ÿ%6'#$%6%ÿ$ÿ'(#$"\
ÿÿÿÿÿÿÿÿÿMNO                 2YV[5ÿ52T[ÿ/ÿS858178U8                                                                      vwÿQNOQ  ·6! Y
IÿÿNQÿNJL 56ggÿckjdpxcokjH¸
ÿÿÿÿÿÿÿÿÿÿPÿNO                           02V[                                                                                                                                                                VZ1µ[ÿY2_[5
V^[                                         1]Y^25[ÿZSÿ^Z5Y[·ÿZSÿ5[1Z5V
ÜÛòÛÛòáÜÛæ
PÿPPÿwÿO
                                            ÉòÂÊÊÆÉËÆÌÿ»ÍÿÄÆÎÈÏÐÉ
    5[1[]Uÿ¹ Case 3:19-cv-00021-HSM-HBG
                      ^_Z2Y            ^UUT·]
                                             Yÿ]SU
                                           Document           02V[ Page 1 of _^8
                                                    1 Filed 01/16/19          10 ÿ02V[
                                                                                   PageID #: 1
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE


 CHUCK POULLARD                                        )
                                                       )
        Plaintiff,                                     )
                                                       )
 v.                                                    )           Case No. 3:19-cv-21
                                                       )
 DANIEL MITCHELL and                                   )           Jury Demand
 P.A.M. TRANSPORT, INC. and                            )
 P.A.M. LOGISTICS SERVICES, INC. and                   )
 P.A.M. TRANSPORTATION SERVICES, INC.                  )
                                                       )
        Defendants.


                                           COMPLAINT


        Plaintiff Chuck Poullard, for his complaint against Defendants Daniel Mitchell, P.A.M.

 Transport, Inc., P.A.M. Logistics Services, Inc. and P.A.M Transportation Services, Inc.,

 respectfully states as follows:

                                           I.      PARTIES

        1.      Plaintiff, Chuck Poullard, is an adult citizen and resident of the State of Texas.

        2.      Defendant Daniel Mitchell is an adult resident of Tallahassee, Leon County,

 Florida and is subject to the jurisdiction of this Court. At all times relevant to the events of this

 cause, Defendant Mitchell was an employee and/or agent of P.A.M. Transport, Inc., P.A.M.

 Transportation Services, Inc. and was the operator of the 2017 International truck bearing

 Oklahoma License Plate 3AE352 that collided with Plaintiff’s vehicle. Mitchell is the registered

 owner of the 2017 International truck that he was operating. He may be served with process at

 his place of residence at 6781 Augustine Creek Court, Tallahassee, Florida 32311, or wherever

 he may be found.




Case 3:19-cv-00021-HSM-HBG Document 1 Filed 01/16/19 Page 2 of 10 PageID #: 2
        3.      Defendant P.A.M. Transport, Inc. is a for profit corporation formed in Arkansas

 operating in the State of Tennessee. P.A.M. Transport, Inc.’s principal place of business is 297

 W. Henri De Tonti Blvd. Springdale, Arkansas 72762. P.A.M. Transport, Inc. can be served

 through its agent Turney Thompson at 2001 Riverside Drive, Chattanooga, Tennessee 37406.

 Upon information and belief, Defendant P.A.M. Transport, Inc., at all material times, operated as

 a motor carrier or engaged in the business of interstate transportation of general freight and

 goods throughout the United States and through the State of Tennessee, and, as such, has

 engaged in the transaction of business within the State of Tennessee.

        4.      Defendant P.A.M. Logistics Services, Inc. is a for-profit corporation formed in

 Arkansas conducting business in the State of Tennessee. P.A.M. Logistics Services, Inc.’s

 principal place of business is Highway 412 West, Tontitown, Arkansas 72770. P.A.M. Logistics

 Services, Inc. can be served through its agent Angela Clark, Highway 412 West, Tontitown,

 Arkansas 72770. Upon information and belief, Defendant P.A.M. Logistics Services, Inc. at all

 material times, operated as a motor carrier or engaged in the business of interstate transportation

 of general freight and goods throughout the United States and through the State of Tennessee,

 and, as such, has engaged in the transaction of business within the State of Tennessee.

        5.      Upon information and belief, Defendant P.A.M. Transportation Service, Inc. is a

 for-profit corporation formed in Arkansas conducting business in the State of Tennessee. P.A.M.

 Transportation Service, Inc.’s principal place of business is Highway 412 West, Tontitown,

 Arkansas 72770. P.A.M. TRANSPORTATION SERVICES, INC. can be served through its

 agent Angela Clark, Highway 412 West, Tontitown, Arkansas 72770. Upon information and

 belief, Defendant P.A.M. Transportation Service, Inc. at all material times, operated as a motor

 carrier or engaged in the business of interstate transportation of general freight and goods




                                    2
Case 3:19-cv-00021-HSM-HBG Document 1 Filed 01/16/19 Page 3 of 10 PageID #: 3
 throughout the United States and through the State of Tennessee, and, as such, has engaged in

 the transaction of business within the State of Tennessee.



                                    II.   JURISDICTION AND VENUE

         6.      Plaintiff’s claims for relief arise from a vehicular collision which occurred in

 Jefferson County, Tennessee.

         7.      This Court may exercise subject matter jurisdiction over this claim on the basis of

 diversity of citizenship pursuant to 28 U.S.C. § 1332(a) inasmuch as the matter in controversy

 exceeds the sum or value of seventy-five thousand dollars ($75,000.00), exclusive of interests

 and costs, Plaintiff in this action is a citizen of a foreign state, and the Defendants in this action

 are citizens of a foreign state.

         8.      This Court may exercise personal jurisdiction over Defendants Daniel Mitchell,

 P.A.M. Transport, Inc., P.A.M. Logistics Services, Inc. and P.A.M Transportation Services, Inc.,

 because they caused tortious injury in this state by Daniel Mitchell’s negligent operation of a

 motor vehicle during the course of his employment with P.A.M. Transport, Inc., P.A.M.

 Logistics Services, Inc. and P.A.M Transportation Services, Inc.

         9.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 (b), because a

 substantial part of the events or omissions giving rise to this claim occurred in this district,

 specifically in Jefferson County, Tennessee. All events which form the basis of this Complaint

 for Damages are based in tort and occurred in Jefferson County, Tennessee.




                                    3
Case 3:19-cv-00021-HSM-HBG Document 1 Filed 01/16/19 Page 4 of 10 PageID #: 4
                                  III.    FACTUAL ALLEGATIONS

         10.        On January 17, 2018, Plaintiff Chuck Poullard was parked in a 2016 Volvo

 tractor-trailer in a parking lot of Love’s Travel Center in Jefferson County, Tennessee.

         11.        Plaintiff parked his vehicle in a safe and appropriate manner at time of the wreck.

         12.        On January 17, 2018, Defendant Mitchell was driving a 2017 International

 tractor-trailer.

         13.        The 2017 International truck was owned by Defendant Mitchell and operated for

 the benefit and under the control of P.A.M. Transport, Inc., P.A.M. Logistics Services, Inc. and

 P.A.M Transportation Services, Inc.

         14.        Defendant Mitchell was traveling through the parking lot of Love’s Travel Center

 attempting to maneuver around another vehicle in order to park his tractor-trailer.

         15.        Defendant Mitchell made a sharp tight turn and collided with the right front

 fender of Plaintiff’s vehicle.

         16.        The impact damaged the vehicle Plaintiff was occupying and caused physical

 injuries to Plaintiff.



                        IV.    CLAIMS AGAINST DEFENDANT DANIEL MITCHELL

         17.        Defendant Mitchell had a duty to exercise reasonable awareness of his

 surroundings, of other vehicles on the roadway, and Plaintiff’s vehicle in particular.

         18.        Defendant Mitchell had a duty to operate the vehicle he was driving with

 reasonable safety under the circumstances and to obey the traffic laws in effect at the time and

 place of the wreck.




                                    4
Case 3:19-cv-00021-HSM-HBG Document 1 Filed 01/16/19 Page 5 of 10 PageID #: 5
        19.     Defendant Mitchell failed to adhere to the duty required of him in several

 particulars, each of which constitutes negligence, including, but not limited to, the following:

                a. Failure to maintain the vehicle under proper and reasonable control under the
                   circumstances;

                b. Failure to maintain a proper lookout for other vehicles;

                c. Failure to operate his vehicle with reasonable safety under the circumstances;
                   and

                d. Failure to use due care under the circumstances.

        20.     Defendant Mitchell’s negligent acts, omissions, and breaches of duty, as stated

 above, caused him to negligently, forcefully, and without warning, collide with Plaintiff’s

 vehicle. Additionally, Defendant Mitchell’s negligent acts, omissions, and breaches of duty

 amounted to the following breaches of Tennessee state law which constitutes negligence per se:

                a. Failure to turn his vehicle in a safe and prudent manner pursuant to Tenn.
                   Code Ann. § 55-8-140;

                b. Failure to maintain a proper lookout pursuant to Tenn. Code Ann. § 55-8-
                   136(b);

                c. Failure to maintain control of a motor vehicle pursuant to Tenn. Code Ann.
                   § 55-8-136(b); and

                d. Failure to exercise due care to avoid a collision pursuant to Tenn. Code Ann.
                   § 55-8-136(b).

        21.     Each of these acts and omissions, singularly or in combination, constitutes

 negligence and negligence per se, which directly and proximately caused the wreck forming the

 basis of this action, and Plaintiff’s injuries and resulting damages.

                      V.     CLAIMS AGAINST ALL REMAINING DEFENDANTS

        22.     Plaintiff contends that, on the occasion in question, Plaintiff’s injuries and




                                    5
Case 3:19-cv-00021-HSM-HBG Document 1 Filed 01/16/19 Page 6 of 10 PageID #: 6
 damages were proximately caused by the independent and/or vicariously negligent acts and/or

 omissions of Defendants P.A.M. Transport, Inc. P.A.M. Logistics Services, Inc. and P.A.M.

 Transportation Services, Inc. operating in their individual capacities and/or while doing

 businesses in Texas in at least the following particulars:

       1.          Violations of the standards, rules and regulations under the Tennessee Code
                   Annotated.

       2.          Negligent hiring, supervision and/or negligent training of Defendant Daniel
                   Mitchell; and

       3.          Vicarious liability via the doctrine of respondeat superior for the negligent acts
                   and/or omissions of Defendant Daniel Mitchell.

        Each of the foregoing negligent acts and omissions, whether taken singularly or in

 combination, were the proximate causes of the collision made the basis of this cause of action,

 the injuries suffered by the Plaintiff, and the damages sustained by the Plaintiff, which are

 hereinafter described with more particularity.

        23.        Defendant Mitchell was acting in the course and scope of his employment or

 agency relationship with Defendants P.A.M. Transport, Inc. P.A.M. Logistics Services, Inc. and

 P.A.M. Transportation Services, Inc., while conducting business on their behalf, with their

 permission and under their supervision. Defendants P.A.M. Transport, Inc. P.A.M. Logistics

 Services, Inc. and P.A.M. Transportation Services, Inc. are therefore liable for the negligent

 actions and omission of Defendant Mitchell under the doctrine of respondeat superior, the

 doctrine of agency, and/or the Federal Motor Carrier Safety Regulations.

            VI.     JOINT ENTERPRISE AS TO DEFENDANTS P.A.M. TRANSPORT, INC.,
                  P.A.M. LOGISTICS SERVICES, INC. and P.A.M. TRANSPORTATION
                                        SERVICES, INC.

        24.        Plaintiff contends that, at all times relevant herein, the tractor and/or trailer




                                    6
Case 3:19-cv-00021-HSM-HBG Document 1 Filed 01/16/19 Page 7 of 10 PageID #: 7
 Defendant Mitchell was operating at the time of this collision was owned by Defendants P.A.M.

 Transport, Inc. P.A.M. Logistics Services, Inc. and P.A.M. Transportation Services, Inc. whether

 singularly, collectively, or in some combination of these defendants.

         25.     Plaintiff further contends that at the time of this collision Defendant Mitchell was

 operating said vehicle with Defendants P.A.M. Transport, Inc. P.A.M. Logistics Services, Inc. and

 P.A.M. Transportation Services, Inc.’s permission and to further their business operations.

         26.         Plaintiff alleges that, at all times relevant herein, all Defendants herein were

 engaged in a joint enterprise in that Defendants had an agreement, express or implied, with respect

 to the enterprise or endeavor which led to the collision giving rise to this cause; Defendants had a

 common purpose to be carried out by Defendants individually and collectively; Defendants had a

 community of business or pecuniary interests in carrying out that common purpose; and,

 Defendants had an equal right to a voice in the direction of the enterprise which gave them an equal

 right of control.

         27.     Therefore, Defendants are liable to Plaintiff and the negligence or liability of each

 Defendant in this cause is imputed to the other Defendants in this cause.



                                    VII.    INJURIES AND DAMAGES

         28.     Immediately prior to his injuries, Plaintiff Chuck Poullard was healthy and able

 bodied. Due to the wreck described above, Mr. Poullard received injuries that necessitated

 medical treatment. He has incurred medical charges for treatment of same. The wreck and

 resulting damages were directly and proximately caused by the negligence of the Defendants and

 Defendants should be held accountable.




                                    7
Case 3:19-cv-00021-HSM-HBG Document 1 Filed 01/16/19 Page 8 of 10 PageID #: 8
         29.     Plaintiff Chuck Poullard’s bodily injuries required treatment for which he has

 incurred medical bills as the collision and resulting damages were directly and proximately

 caused by the negligence of the Defendants, and Defendants should be held accountable for

 Plaintiff’s injuries and for the bills Plaintiff has incurred and will incur for treatment.

         30.     Defendants’ acts and/or omissions were negligent and directly and proximately

 caused the injuries and suffering of Plaintiff. Further, said acts and omissions are legal cause of

 Plaintiff’s injuries, as set forth herein, all of which would not have occurred but for the acts or

 omissions of Defendants.

         31.     As the sole, direct, and proximate cause of the actions of Defendants, Plaintiff

 Chuck Poullard suffered the following injuries and damages:

                 a.      Physical pain and suffering associated with injuries he received in the

         collision of a past, present, and future nature;

                 b.      Loss of enjoyment of life;

                 c.      Loss of earning capacity;

                 d.      Cost of medical treatment and pharmaceutical costs of a past, present, and

         future nature; and

                 e.      Permanent injury and permanent disability related to his injuries.



                                      DEMAND FOR RELIEF

         Based upon the facts set forth above and to be proven at trial, Plaintiff Chuck Poullard

 respectfully requests the following relief:

         1.      That process be issued and be served upon the Defendants and Defendants be

                 required to appear and answer the complaint within the time required by law;




                                    8
Case 3:19-cv-00021-HSM-HBG Document 1 Filed 01/16/19 Page 9 of 10 PageID #: 9
       2.    That Plaintiff Chuck Poullard be awarded a judgment against Defendants in the

             amount of $500,000.00, for his personal injuries and damages;

       3.    For pre-judgment and post judgment interest;

       4.    That the costs of this action be taxed to the Defendants;

       5.    For a jury to try this cause of action;

       6.    For such other different and general relief to which the Plaintiff may be entitled.


                                                       Respectfully submitted,

                                                       DEGARIS & ROGERS, LLC


                                                       s/ Annesley H. DeGaris
                                                       Annesley H. DeGaris
                                                       2 North 20th Street, Suite 1030
                                                       Birmingham, AL 35203
                                                       P (205) 558-9000 F (205) 588-5231
                                                       adegaris@degaris@degarislaw.com;
                                                       vsmith@degarislaw.com

                                                       Attorney for Plaintiff


                                                       Plaintiff Demands Trial by Jury
                                                       s/ Annesley H. DeGaris




                                     9
Case 3:19-cv-00021-HSM-HBG Document 1 Filed 01/16/19 Page 10 of 10 PageID #: 10
